Judgment dismissing amended complaint reversed upon the law and the facts, with costs, and judgment in favor of plaintiff directed in the sum of $569.60. The sum so directed represents the note of plaintiff’s brother, the amount of which was $603.30, with which the defendant has improperly credited itself; and as said sum should be offset by a balance of $33.70, which, upon the accounting, appears to be due from the plaintiff to the bank, the difference, or the sum of $569.60, should have been awarded to plaintiff. In all other respects we find the judgment and findings supported by the evidence. There will be new findings made and a proper conclusion of law to accord with this memorandum. Young, Kapper, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.